                           4:20-cv-04127-JES # 8        Page 1 of 6
                                                                                                 E-FILED
                                                                 Friday, 13 November, 2020 03:37:31 PM
                                                                            Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS

MICHAEL W. SMITH,                           )
    Plaintiff,                              )
                                            )
       v.                                   )       Case No. 20-CV-4127
                                            )
GREGG SCOTT and                             )
LYNN SHELTON,                               )
    Defendants.                             )


                              CASE MANAGEMENT ORDER

JAMES E. SHADID, U. S. District Judge:

       This cause is before the Court for consideration of Plaintiff’s motion for leave to

proceed in forma pauperis (IFP). [3].

       The Plaintiff is civilly detained in the Rushville Treatment and Detention Center.

The "privilege to proceed without posting security for costs and fees is reserved to the

many truly impoverished litigants who, within the District Court's sound discretion,

would remain without legal remedy if such privilege were not afforded to them."

Brewster v. North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972). Additionally, a

court must dismiss cases proceeding in forma pauperis "at any time" if the action is

frivolous, malicious, or fails to state a claim, even if part of the filing fee has been paid.

28 U.S.C. § 1915(d)(2). Accordingly, this Court grants leave to proceed in forma pauperis

only if the complaint states a federal claim.

       In reviewing the complaint, the Court accepts the factual allegations as true,

liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649 (7th


                                                1
                                  4:20-cv-04127-JES # 8            Page 2 of 6




Cir. 2013). However, conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its face.'" Alexander v.

U.S., 721 F.3d 418, 422 (7th Cir. 2013)(quoted cite omitted).

           Plaintiff has named two Defendants including Facility Director Gregg Scott and

Quality Services Director Lynn Shelton. Plaintiff says he is an ordained minister and he

has several other theological accreditations form the Universal Life Church, an internet

ordination.1

           Plaintiff says Rushville has a marriage policy which requires any resident who

wishes to marry another individual to obtain a minister to perform the ceremony.

Residents have asked Plaintiff to assist, but Defendant Shelton has repeatedly told

Plaintiff he will not be allowed to perform any marriage ceremony pursuant to the

policy and decision of Defendant Director Scott. However, when Plaintiff has asked for

any documentation regarding this decision, Plaintiff was told there was no relevant

documentation.

           Plaintiff is not aware of any other barriers which would prevent him from

officiating and Plaintiff maintains he meets all the legal requirements. In addition,

Plaintiff maintains ordained Universal Life Church ministers are allowed to conduct

weddings in Illinois.




1   Plaintiff’s complaint refers to several exhibits, but there are no exhibits attached to the complaint.

                                                         2
                           4:20-cv-04127-JES # 8        Page 3 of 6




       Plaintiff further notes he has offered to provide his services free of charge, and

the facility cannot offer any credible security concerns. Therefore, Plaintiff maintains

the Defendants have violated his due process and equal protection rights.

       Plaintiff has articulated an equal protection claim. However, Plaintiff has not

clearly stated the basis for a violation of his due process rights. Instead, Plaintiffs’ claim

appears to be more properly stated as a violation of his First Amendment right to the

free exercise of his religion. See Ruffin v. Baldwin, 2019 WL 293236, at *4 (S.D.Ill. Jan. 23,

2019)(“any substantive due process claims stemming from being denied

religious services is rooted in the Free Exercise Clause of the First Amendment and

would be duplicative.”): Ali v. West, 2017 WL 176304, at *5 (E.D.Wis. Jan. 17,

2017)(finding claim prisoner was deprived of liberty to practice religion without

government interference was just a restatement of First Amendment claim); see also Eby–

Brown Co., LLC v. Wis. Dep't of Agric., 295 F.3d 749, 753–54 (7th Cir.2002)(rejecting

substantive due process claim on the ground that plaintiff's arguments were “more

properly considered claims under the equal protection clause alone”).

       IT IS THEREFORE ORDERED:

       1.     Plaintiff's petition to proceed in forma pauperis is granted. [3]. Pursuant to

a review of the Complaint, the Court finds that Plaintiff alleges Defendant Gregg Scott

and Lynn Shelton violated Plaintiff’s First Amendment and Equal Protection rights

when they refused to allow him to perform marriage ceremonies when requested by

other residents. This case proceeds solely on the claims identified in this paragraph.

Any additional claims shall not be included in the case, except at the Court’s discretion

                                               3
                         4:20-cv-04127-JES # 8        Page 4 of 6




on motion by a party for good cause shown or pursuant to Federal Rule of Civil

Procedure 15.

       2.     This case is now in the process of service. Plaintiff is advised to wait until

counsel has appeared for Defendants before filing any motions, in order to give

Defendants notice and an opportunity to respond to those motions. Motions filed

before Defendants' counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless

otherwise directed by the Court.

       3.     The Court will attempt service on Defendants by sending each Defendant

a waiver of service. Defendants have 60 days from the date the waiver of service is sent

to file an Answer. If Defendants have not filed Answers or appeared through counsel

within 90 days of the entry of this order, Plaintiff may file a motion requesting the

status of service. After counsel has appeared for Defendants, the Court will enter a

scheduling order setting deadlines for discovery and dispositive motions.

       4.     With respect to a Defendant who no longer works at the address provided

by Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for effectuating

service. Documentation of forwarding addresses shall be retained only by the Clerk

and shall not be maintained in the public docket nor disclosed by the Clerk.

       5.     Defendants shall file an answer within 60 days of the day the waiver of

service is sent by the Clerk. A motion to dismiss is not an answer. The answer should

                                             4
                           4:20-cv-04127-JES # 8       Page 5 of 6




include all defenses appropriate under the Federal Rules. The answer and subsequent

pleadings shall be to the issues and claims stated in this Opinion.

        6.     Once counsel has appeared for a Defendant, Plaintiff need not send copies

of his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

file Plaintiff's document electronically and send a notice of electronic filing to defense

counsel. The notice of electronic filing shall constitute service on Defendants pursuant

to Local Rule 5.3. If electronic service on Defendants is not available, Plaintiff will be

notified and instructed accordingly.

        7.     Counsel for Defendants is hereby granted leave to depose Plaintiff at

Plaintiff's place of confinement. Counsel for Defendants shall arrange the time for the

deposition.

        8.      Plaintiff shall immediately notify the Court, in writing, of any change in

his mailing address and telephone number. Plaintiff's failure to notify the Court of a

change in mailing address or phone number will result in dismissal of this lawsuit, with

prejudice.

   9.        If a Defendant fails to sign and return a waiver of service to the clerk within

30 days after the waiver is sent, the Court will take appropriate steps to effect formal

service through the U.S. Marshal's service on that Defendant and will require that

Defendant to pay the full costs of formal service pursuant to Federal Rule of Civil

Procedure 4(d)(2).




                                              5
                        4:20-cv-04127-JES # 8      Page 6 of 6




   10.     The Clerk is directed to attempt service on Defendants pursuant to the

standard procedures and set an internal court deadline 60 days from the entry of this

order for the court to check on the status of service and enter scheduling deadlines.


ENTERED this 13th day of November, 2020.




                                 s/ James E. Shadid
                        ___________________________________
                                 JAMES E. SHADID
                         UNITED STATES DISTRICT JUDGE




                                           6
